DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-8, 10, 13, 15-21, 23, 24 and 31-33 are pending and presented for examination. Claims 1, 15, 18 and 21 were amended & claims 12, 14, 25-27 and 30 were cancelled via the instant amendment dated 15 July 2022 which is acknowledged and entered.
MPEP 707.02 is only applicable to applications pending for more than five years, or when prosecution has not been closed (i.e., a third non-final is required). Neither is the case in the instant application.

Response to Arguments
Applicant’s remarks dated 15 July 2022 (hereinafter, “Remarks at __”) is acknowledged and entered.
The rejection of claims 12-15 and 18 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment and traversal as indeed claim 13 did properly state such and mooted for claims 12 and 14 as they were cancelled.

The rejection of claims 1-8, 10, 12-21, 23, 24 and 31-33 under 35 U.S.C> 103 over Joo is WITHDRAWN over the instant amendment now limiting the claim to only intercalants of K2MnO4, Li2MnO4, Na2MnO4 and metal halides (and combinations thereof) as Joo utilizes lithium perchlorate, potassium permanganate (KMnO4), etc.
The rejection of claims 25-27 and 30 under 35 U.S.C. 103 over Paton in view of Choi, Tran in view of Choi, Tran in view of Burton and Paton in view of Burton are all WITHDRAWN as the claims were cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 13, 15-21, 23, 24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of CN108640107 to Yang et al. (hereinafter, “Yang at __”; citations made to the English equivalent, US PG Pub No. 20200010326).
Regarding claims 1 and 31-33, Joo discloses a method of making graphene oxide (Joo at “Abstract” which meets the broadest reasonable interpretation of “graphene material”) comprising:
a) Injecting a first stock of reactants into a first inlet near a first end (“Fig. 12”, “Fig. 14”) of a continuous/semi-continuous reactor, the first stock comprising a graphitic material, an acid (sulfuric, phosphoric, etc., [0013], or a bisulfate, [0070]), an intercalating agent and an oxidizing agent (Joo at [0070]);
b) Allowing said reactants to react with one another while being driven to flow from said first end to a second end, downstream of said first inlet of said reactor to form a first reaction product slurry (Joo at Id.);
c) Driving said reactant product slurry to flow through a conduit disposed in working relation to flow through said conduit back to said first end and re-enter said reactor through said second inlet, and allowing said second product slurry to flow from said first end to said second end of said reactor to form a finishing product slurry (Joo at [0013], [0066] and “Fig. 12”);
d) Repeating said step c for 1-10 times (id.) by driving said second reaction product slurry to flow through said conduit back to said first end and re-enter said reactor through said second inlet, allowing said second product slurry to flow from said first end to said second end of said reactor to form a finished product slurry (Id.); and
e) Collecting the second reaction product slurry or the finishing product slurry form an outlet of the reactor, disposed downstream from said first inlet to produce said graphene oxide (Id.).
However, Joo does not expressly state usage of lithium, sodium, or potassium manganese or a metal halide as the intercalating agent.
Yang in a method of also making graphemic materials discloses usage of ferric, aluminum, cobalt, etc., chloride [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Joo in view of the metal chloride of Yang. The teaching or suggested motivation in doing so being an environmentally friendly and quick intercalation process (Yang at [0009]).
As to claims 2-4, “Example 4” discloses semi-continuous toroidal vortex.
Concerning claim 5, non-asymmetric is disclosed (“Claim 5”).
As to claim 6, a continuous C-T reactor is disclosed ([0010]).
With respect to claims 7 & 8, two cylinders are disclosed which can rotate in opposite directions (“Claim 8”).
Turning to claim 10, quenching with hydrogen peroxide occurs ([0013]).
With respect to claims 13 and 15, stage one GIC  are formed (while the independent claim no longer requires with bisulfate which are hydrolyzed and interlayered is disclosed and forming GrO and GO ([0019] & [0062], these are also disclosed)).
As to claims 16 & 17, SLG are produced ([0027]) or 1-10 layers (Id.).
Turning to claim 18, oxygen content is 20 ([0027]).
With respect to claim 19, the concentration is 0.1-50 wt. % ([0059]).
As to claim 20, natural flake graphite, etc., can be the graphite source ([0069]).
Claims 21, 23 and 24 are equivalent to at least claims 1, 4, 16 and 17.

Conclusion
Claims 1-8, 10, 13, 15-21, 23, 24 and 31-33 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759